DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
2. 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention; or 

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

3. 	Claims 17-18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Good et al. (US 7902444 B1).
	Regarding claim 17, Good discloses a drum (Fig. 1), comprising: a sidewall (10a); a bottom head lower head 11); a snare (13a); a throw-off device (20) attached to said sidewall (Fig. 1), said throw-off device comprising a mount (e.g., the combination of 21, 23, 24 an d26, etc.) attached directly to said sidewall, and further comprising a handle (33) attached directly to said mount and rotatable between an upward position and a distal position (col. 2, line 63 – col. 3, line 5); andPage 5 of 11Appl. No. 17/148,390 Response to Office Action of May 12, 2022 Response dated August 5, 2022a tensioning band (14) connecting said snare to said throw-off device; wherein when said handle is in said upward position said snare is engaged with said bottom head, and when said handle is in said distal position said snare is disengaged from said bottom head (col. 2, line 63 – col. 3, line 5); and wherein one of said mount and said handle comprises a magnet (50), and the other of said mount and said handle comprises a magnetic portion (75) for magnetic engagement with said magnet (col. 3, lines 17-24).  
	Regarding claim 18, Good discloses: wherein said magnet and said magnetic portion are magnetically engaged when said handle is in said upward position so as to bias said handle toward said sidewall (col. 3, lines 17-24).  


Allowable Subject Matter
4.	Claims 1-16 are allowed.
5.	Claims 19 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
6.	Applicant’s arguments received 08/05/2022 with respect to claims 1-16 and 19-20 are deemed persuasive. As such the rejection of these claims in the previous office action is withdrawn.
Applicant's arguments with respect to claims 17-18 have been considered but are moot in view of the new ground(s) of rejection. Detailed response is given in sections 2-3 as set forth above in this Office action.

Conclusion
7.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Contact Information
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANCHUN QIN whose telephone number is (571)272-5981.  The examiner can normally be reached on 9AM-5:30PM EST M-F. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on (571)272-1990.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JIANCHUN QIN/Primary Examiner, Art Unit 2837